Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-20 are eligible under 35 USC 101.  After reviewing the Applicant’s disclosure and the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention improves a computer functionality, i.e. it enables a server to transmit the most timely data from a server to a mobile device for display on the mobile device at the most appropriate time, even though the mobile device is not being actively used by a user to actively prompt such transmission. The Applicant’s Specification further describes the specific interaction between the various technical elements that are used to implement the claimed invention. Therefore, based on these findings of fact, the Examiner understands the claimed subject matter not to be directed towards an abstract idea and thereby patent eligible.


The Examiner notes that the previously applied Bennett (8573491) is directed to providing coupons via coupon links to users, wherein the link can be used by users to access the coupon via an online system. Bennett does not disclose the limitations as recited. The second notable prior art of record is Saatchi (20140187201). Upon review, Saatchi fails to teach creating an advertisement including a promotional description and a user-actionable link, and generating a further promotional description including a promotional item description. Saatchi does not render the limitations obvious.

Additionally, the Examiner has conducted an NPL search, and the other reference the Examiner considered is “A business model for personalized promotion systems on using WLAN location and NFC Techniques” (2013 27th International Conference on Advanced Information Networking and Applications Workshops). The NPL teaches using NFC techniques for stores to communicate promotions to users, however it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622